                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 1 of 19 Page ID #:472



                                                                          1   AARON J. MOSS (SBN 190625)
                                                                              AMoss@ggfirm.com
                                                                          2   ELIZABETH SBARDELLATI (SBN 293695)
                                                                              ESbardellati@ggfirm.com
                                                                          3   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                              MACHTINGER LLP
                                                                          4   1900 Avenue of the Stars, 21st Floor
                                                                              Los Angeles, California 90067-4590
                                                                          5   Telephone: 310.553.3610
                                                                              Fax: 310.553.0687
                                                                          6
                                                                              Attorneys for Defendant
                                                                          7   Costco Wholesale Corporation
                                                                          8                                 UNITED STATES DISTRICT COURT
                                                                          9                                CENTRAL DISTRICT OF CALIFORNIA
                                                                         10
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   EXCLUSIVE BEAUTY CLUB,                      Case No. 19-cv-04677-MFW-JPR
                                                                              LLC, a Florida Limited Liability
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   Company,                                    [Assigned To: Hon. Michael W.
                                                                                                                          Fitzgerald]
       & MACHTINGER LLP




                                                                         13                           Plaintiff,
                                                                                                                          COSTCO’S NOTICE OF MOTION
                                                                         14              v.                               AND MOTION TO DISMISS
                                                                                                                          EXCLUSIVE BEAUTY CLUB,
                                                                         15   RYMAX CORP, A New Jersey                    LLC’S FIRST AMENDED
                                                                              Corporation, dba RYMAX INC.,                COMPLAINT; MEMORANDUM
                                                                         16   AMERICAN INCENTIVES, and                    OF POINTS AND AUTHORITIES
                                                                              RYMAX MARKETING SERVICES;                   IN SUPPORT
                                                                         17   BRAINSTORM LOGISTICS, LLC, a
                                                                              New Jersey Limited Liability                [Proposed] Order filed Concurrently
                                                                         18   Company, dba LUXURY                         Herewith
                                                                              CLOSEOUTS and RYMAX
                                                                         19   INCENTIVE MARKETING; EVE
                                                                              KOLAKOWSKI, an individual;
                                                                         20   JESSICA BROWN, aka JESSICA                 Date:      September 30, 2019
                                                                              RENTAS, an individual; DANIEL A.           Time:      10:00 a.m.
                                                                         21   TABS, an individual; COSTCO                Place:     Courtroom 5A
                                                                              WHOLESALE CORPORATION, a
                                                                         22   Washington State Corporation;
                                                                              MOSHE GREENWALD, an                        Action filed on May 29, 2019
                                                                         23   individual; BMY TRADING INC, a
                                                                              New Jersey Corporation; BMY
                                                                         24   GLOBAL SOURCING, INC, a New
                                                                              Jersey Corporation dba BMY
                                                                         25   TRADING; BMY GROUP, a New
                                                                              Jersey partnership; and DOES 1
                                                                         26   through 10, inclusive,
                                                                         27                           Defendants.
                                                                         28
                                                                              71825-00317/3210675.6                                    COSTCO’S MOTION TO DISMISS
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 2 of 19 Page ID #:473



                                                                          1            TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
                                                                          2            PLEASE TAKE NOTICE that on September 30, 2019 at 10:00 a.m. in
                                                                          3   Courtroom 5A of the above-entitled Court, located at 350 West First Street, Los
                                                                          4   Angeles, California 90012, Defendant Costco Wholesale Corporation (“Costco”)
                                                                          5   will and hereby does move to dismiss the First Amended Complaint filed by
                                                                          6   Plaintiff Exclusive Beauty Club, LLC (“Plaintiff”).
                                                                          7            This motion is made pursuant to Federal Rule of Civil Procedure 12(b)(6) on
                                                                          8   the grounds that Plaintiffs’ Complaint fails to state a valid claim for relief against
                                                                          9   Costco because it does not allege a cognizable claim under either California’s
                                                                         10   Unfair Competition statute (Business & Professions Code section 17200 et. seq.) or
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   for tortious interference with advantageous business relationship.
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12            This Motion is made following the conference of counsel pursuant to Local
       & MACHTINGER LLP




                                                                         13   Rule 7-3 which took place on August 5, 2019.
                                                                         14            This Motion is based on this Notice of Motion and Motion, the attached
                                                                         15   Memorandum of Points and Authorities, the [Proposed] Order submitted herewith,
                                                                         16   the other files, records, pleadings and papers in this action, any reply papers that
                                                                         17   may be filed in connection, and on such further oral or documentary evidence as
                                                                         18   may be presented at or before the hearing in this matter.
                                                                         19
                                                                         20   DATED: August 16, 2019                  GREENBERG GLUSKER FIELDS
                                                                                                                      CLAMAN & MACHTINGER LLP
                                                                         21
                                                                         22
                                                                                                                      By:/s/ Aaron J. Moss
                                                                         23                                              AARON J. MOSS (SBN 190625)
                                                                                                                         ELIZABETH SBARDELLATI (SBN
                                                                         24                                              292695)
                                                                                                                         Attorneys for Defendant Costco
                                                                         25                                              Wholesale Corporation
                                                                         26
                                                                         27
                                                                         28
                                                                              71825-00317/3210675.6                       1               COSTCO’S MOTION TO DISMISS
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 3 of 19 Page ID #:474



                                                                          1                                           TABLE OF CONTENTS
                                                                          2
                                                                                                                                                                                       Page
                                                                          3   I.     INTRODUCTION ........................................................................................... 1
                                                                          4   II.    STATEMENT OF FACTS.............................................................................. 2
                                                                          5   III.   ARGUMENT .................................................................................................. 4
                                                                          6          A.       Plaintiff Cannot State a Claim for Unfair Competition Against
                                                                          7                   Costco.................................................................................................... 4
                                                                          8                   1.       Plaintiff’s Unfair Competition Claim Arises from a Purely
                                                                          9                            Private Contractual Dispute that has No Effect on
                                                                         10                            Consumers or Competitors ......................................................... 4
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11                   2.       Plaintiff’s Unfair Competition Claim Also Fails Because
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12                            Plaintiff has Not Alleged Facts Sufficient to Support
       & MACHTINGER LLP




                                                                         13                            Unfair, Unlawful or Fraudulent Conduct ................................... 6
                                                                         14          B.       Plaintiff Fails to State a Claim for Tortious Interference Against
                                                                         15                   Costco.................................................................................................. 10
                                                                         16
                                                                                              1.       Plaintiff’s Tortious Interference Claim is a Thinly-
                                                                         17
                                                                                                       Disguised Claim for Breach of Contract .................................. 10
                                                                         18
                                                                                              2.       Plaintiff Fails to Allege any Disruption in its Relationship
                                                                         19
                                                                                                       with Allergan and/or any Economic Harm Caused by
                                                                         20
                                                                                                       Costco ....................................................................................... 12
                                                                         21
                                                                              IV.    CONCLUSION ............................................................................................. 14
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                                          ANSWER TO FIRST AMENDED INITIAL
                                                                                                                                          i
                                                                                                                                                                              COMPLAINT
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 4 of 19 Page ID #:475



                                                                          1                                        TABLE OF AUTHORITIES
                                                                          2
                                                                                                                                                                                            Page
                                                                          3   CASES
                                                                          4   AdTrader, Inc. v. Google LLC,
                                                                                2018 WL 3428525 (N.D. Cal. July 13, 2018) ..................................................... 12
                                                                          5
                                                                              Amaretto Ranch Breedables, LLC v. Ozimals, Inc.,
                                                                          6     790 F. Supp. 2d 1024 (N.D. Cal. 2011)............................................................... 13
                                                                          7   Bardin v. Daimlerchrysler Corp.,
                                                                                136 Cal. App. 4th 1255 (2006) .......................................................................... 8, 9
                                                                          8
                                                                              Boland, Inc. v. Rolf C. Hagen (USA) Corp.,
                                                                          9      685 F. Supp. 2d 1094 (E.D. Cal. 2010) ................................................................. 6
                                                                         10   Cel-Tech v. Communications, Inc. v. Los Angeles Cellular Telephone
GREENBERG GLUSKER FIELDS CLAMAN




                                                                                 Co.,
                                                                         11      20 Cal. 4th 163 (1999) ........................................................................................... 8
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   Citizens of Humanity v. Costco Wholesale Corporation,
                                                                                 171 Cal. App. 4th 1 (2009) .................................................................................... 8
       & MACHTINGER LLP




                                                                         13
                                                                              Committee on Children’s Television, Inc. v. General Foods Corp.,
                                                                         14     35 Cal. 3d 197 (1983) ............................................................................................ 4
                                                                         15   Dollar Tree Stores Inc. v. Toyama Partners LLC,
                                                                                875 F. Supp. 2d 1058 (N.D. Cal. 2012)................................................................. 5
                                                                         16
                                                                              Ethan Allen, Inc. v. Georgetown Manor, Inc.,
                                                                         17      647 So.2d 812 (Fla. 1994) ................................................................................... 13
                                                                         18   In re Webkinz Antitrust Litigation,
                                                                                  695 F. Supp. 2d 987 (N.D. Cal. 2010)................................................................... 6
                                                                         19
                                                                              International Star Registry of Illinois v. Omnipoint Marketing LLC,
                                                                         20      510 F. Supp. 2d 1015 (S.D. Fla. 2007)................................................................ 11
                                                                         21   IV Sols., Inc. v. Connecticut Gen. Life Ins. Co.,
                                                                                 2105 WL 12843822, (C.D. Cal. Jan 29, 2015)...................................................... 5
                                                                         22
                                                                              JRS Prod., Inc. v. Matsushita Elec. Corp. of Am.,
                                                                         23     115 Cal. App. 4th 168 (2004) .............................................................................. 11
                                                                         24   Khoury v. Maly’s of California, Inc.,
                                                                                14 Cal. App. 4th 612 (1993) .......................................................................... 11, 12
                                                                         25
                                                                              Korea Supply Co. v. Lockheed Martin Corp.,
                                                                         26     29 Cal. 4th 1134 (2003) ....................................................................................... 12
                                                                         27   Kwikset Corp. v. Superior Court,
                                                                                51 Cal. 4th 310 (2011) ........................................................................................... 4
                                                                         28
                                                                                                                                                       ANSWER TO FIRST AMENDED INITIAL
                                                                                                                                        ii
                                                                                                                                                                           COMPLAINT
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 5 of 19 Page ID #:476



                                                                          1                                        TABLE OF AUTHORITIES
                                                                          2                                              (continued)
                                                                                                                                                                                       Page
                                                                          3   Linear Technology Corp. v. Applied Materials, Inc.,
                                                                                 152 Cal. App. 4th 115 (2007) ................................................................................ 5
                                                                          4
                                                                              Macedonia Distrib., Inc. v. S-L Distribution Co., LLC,
                                                                          5     2018 WL 6190592 (C.D. Cal. August 7, 2018) .................................................. 12
                                                                          6   Madrid v. Perot Systems Corp.,
                                                                                130 Cal. App. 4th 440 (2005) .............................................................................. 10
                                                                          7
                                                                              National Rural Telecomm. Co-Op v. DirecTV,
                                                                          8     319 F. Supp. 2d 1059 (C.D. Cal. 2003) ................................................................. 9
                                                                          9   National Rural Telecommunications Co-op. v. DIRECTV, Inc.,
                                                                                319 F. Supp. 2d 1058 (C.D. Cal. 2003) ................................................................. 7
                                                                         10
GREENBERG GLUSKER FIELDS CLAMAN




                                                                              Polymer Tech. Corp. v. Mimran,
                                                                         11      975 F.2d 58 (2d Cir. 1992) .................................................................................... 8
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   Puentes v. Wells Fargo Home Mortgage, Inc.,
                                                                                160 Cal. App. 4th 638 (2008) ................................................................................ 9
       & MACHTINGER LLP




                                                                         13
                                                                              Rosenbluth International, Inc. v. Superior Court,
                                                                         14     101 Cal. App. 4th 1073 (2002) .............................................................................. 5
                                                                         15   Sebastian Int’l v. Longs Drug Stores Corp.,
                                                                                 53 F.3d 1073 (9th Cir. 1995) ................................................................................. 8
                                                                         16
                                                                              Shroyer v. New Cingular Wireless Services, Inc.,
                                                                         17      622 F.3d 1035 (9th Cir. 2010) ............................................................................... 7
                                                                         18   Smith v. State Farm Mut. Auto. Ins. Co.,
                                                                                93 Cal. App. 4th 700 (2001) .................................................................................. 7
                                                                         19
                                                                              St. Johns River Water Management Dist. v. Fernberg Geological
                                                                         20       Services, Inc.,
                                                                                  784 So.2d 500 (Fla. Dist. Ct. App. 2001)............................................................ 13
                                                                         21
                                                                              Sybersound Records, Inc. v. UAV Corp.,
                                                                         22      517 F.3d 1137 (9th Cir. 2008) ............................................................................. 13
                                                                         23   Volvo Aero Leasing, LLC v. VAS Aero Services LLC,
                                                                                 268 So.3d 785 (Fla. Dist. Ct. App. 2019)............................................................ 12
                                                                         24
                                                                              Watson Labs. Inc. v. Rhone-Poulenc Rorer, Inc.,
                                                                         25     178 F. Supp. 2d 1099 ............................................................................................. 9
                                                                         26   STATUTES
                                                                         27   Cal. Bus. & Prof. Code § 17200 ........................................................................ passim
                                                                         28   Cal. Bus. & Prof. Code § 17203 ............................................................................... 10
                                                                                                                                                       ANSWER TO FIRST AMENDED INITIAL
                                                                                                                                       iii
                                                                                                                                                                           COMPLAINT
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 6 of 19 Page ID #:477



                                                                          1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                          2   I.       INTRODUCTION
                                                                          3            This case primarily involves a dispute between Plaintiff Exclusive Beauty
                                                                          4   Club (“Plaintiff”) and defendant Rymax Inc. (“Rymax”), Rymax’s individual
                                                                          5   principals, and its affiliate Brainstorm Logistics, LLC (“Brainstorm”) (collectively,
                                                                          6   the “Rymax Defendants”). Plaintiff claims that it sold Rymax certain SkinMedica
                                                                          7   branded products based on the Rymax Defendants’ representations that these goods
                                                                          8   would be sold in China, but that Rymax instead shipped the goods to an
                                                                          9   intermediate seller, defendant BMY Group (“BMY”), who then shipped them to
                                                                         10   Costco. There is no allegation that Costco was aware of any purported conditions
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   on the sale at the time it acquired the goods. Costco did not sell any of the goods
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   (or even put them into its inventory) but instead, when notified of the dispute
       & MACHTINGER LLP




                                                                         13   between Plaintiff and the Rymax Defendants, decided to hold the goods while the
                                                                         14   parties attempted to resolve their dispute.
                                                                         15            Nevetheless, Plaintiff sued Costco in its First Amended Complaint (“FAC”)
                                                                         16   based on facts that arose long after the sale, namely Costco’s agreement with
                                                                         17   Plaintiff’s counsel to hold the Shipment for two weeks, and its purported breach of
                                                                         18   that agreement by releasing the goods three days early. Plaintiff alleges that Costco
                                                                         19   allowed the products to be picked up by BMY and shipped back to the Rymax
                                                                         20   Defendants. Based on this purported breach, Plaintiff has asserted claims against
                                                                         21   Costco for statutory unfair competition (California Business & Professions Code
                                                                         22   section 17200 et seq.) and tortious interference with Plaintiff’s business relationship
                                                                         23   with Allergan.
                                                                         24            Whether or not Costco or its attorneys breached an agreement, Costco’s
                                                                         25   alleged breach of a single commercial contract between two private parties does not
                                                                         26   implicate either the public or individual consumers as required by California’s
                                                                         27   unfair competition law (“UCL”). Nor does Plaintiff allege a cognizable “unlawful,”
                                                                         28   “unfair” or “fraudulent” business act or practice under the UCL. Likewise, Plaintiff
                                                                              71825-00317/3210675.6                         1            COSTCO’S MOTION TO DISMISS
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 7 of 19 Page ID #:478



                                                                          1   does not state a claim for tortious interference. Plaintiff does not allege that Costco
                                                                          2   has committed an “independent tort” separate from its alleged breach of contract,
                                                                          3   and Plaintiff does not (and cannot) point to any actual disruption in its relationship
                                                                          4   with Allergen or any other economic harm allegedly caused by Costco. For all of
                                                                          5   these reasons, Plaintiff’s FAC as to Costco should be dismissed without leave to
                                                                          6   amend.
                                                                          7
                                                                          8   II.      STATEMENT OF FACTS 1
                                                                          9            Plaintiff is an authorized distributor of SkinMedica skin care products, which
                                                                         10   are manufactured by third party Allergan plc and its subsidiaries (collectively,
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   “Allergan”). FAC ¶ 2. In early 2019, Plaintiff’s principal, Roger Bauman
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   (“Bauman”), engaged in discussions with defendant Rymax and its president, Eve
       & MACHTINGER LLP




                                                                         13   Kolakowski (“Kolakowski”), about Rymax buying SkinMedica products from
                                                                         14   Plaintiff and reselling them to other downstream distributors. FAC ¶ 19. Plaintiff
                                                                         15   contends that Allergan required the products be sold to “international purchasers or
                                                                         16   certain limited U.S. purchasers,” and that “for the time being” the products not be
                                                                         17   sold to Costco.” Id.2 In reliance on Rymax’s representations that the goods for the
                                                                         18   first order would be sold in China, Plaintiff shipped the SkinMedica Products (the
                                                                         19   “Shipment”) to the New Jersey offices of Rymax and its affiliate, defendant
                                                                         20   Brainstorm, on April 25, 2019. FAC ¶ 24.
                                                                         21            Plaintiff placed GPS and cellular tracking devices in the Shipment
                                                                         22
                                                                              1
                                                                                  Costco accepts Plaintiff’s allegations as true for purposes of this motion only.
                                                                         23
                                                                              2
                                                                                While Plaintiff asserts that any sales to Costco would “severely injure if not
                                                                         24   destroy Plaintiff’s relationship with Allergan” (FAC ¶ 19), Bauman’s text messages
                                                                              with Kolakowski as quoted in the FAC reveal that Plaintiff was not opposed to
                                                                         25   selling SkinMedica goods to Costco at the appropriate time or under certain
                                                                              conditions, such as not selling in e-commerce. For example, on March 18, 2019,
                                                                         26   Bauman sent a text message to Kolakowski stating “Do you want to try to intercept
                                                                              this deal and tell Costco to put in stores only[?]” FAC ¶ 20. In another text
                                                                         27   message to Kolakowski on April 10, 2019, Bauman wrote “I thought you said this
                                                                              first order is for Costco US?” FAC ¶ 20.
                                                                         28
                                                                              71825-00317/3210675.6                        2               COSTCO’S MOTION TO DISMISS
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 8 of 19 Page ID #:479



                                                                          1   packaging. FAC ¶ 24. Using these monitoring devices, Plaintiff determined that
                                                                          2   the Shipment remained in New Jersey for approximately 22 days and was then
                                                                          3   transported to a location near the Costco distribution center in Southern California
                                                                          4   on May 23, 2019. FAC ¶ 25. On May 29, 2019, Plaintiff filed a lawsuit against the
                                                                          5   Rymax Defendants. FAC ¶ 28. On May 30, 2019, following discussions with
                                                                          6   Plaintiff’s attorney, Costco agreed to hold the Shipment (which was at that point
                                                                          7   housed in warehouses located in Ontario, California) until at least June 7, 2019.
                                                                          8   FAC ¶ 28. Costco subsequently agreed to hold the Shipment until June 14, 2019
                                                                          9   for the purpose of allowing Plaintiff and the Rymax Defendants to try to reach
                                                                         10   agreement on the storage and disposition of the Shipment. FAC ¶¶ 30-31. Plaintiff
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   alleges that on June 11, “in violation of [its] written agreement,” Costco released
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   the Shipment to defendant BMY, the intermediate seller between Rymax and
       & MACHTINGER LLP




                                                                         13   Costco in the chain of distribution.3 FAC ¶¶ 17, 33. The Products were then
                                                                         14   shipped to defendant Brainstorm, an affiliate of Rymax. FAC ¶ 33.
                                                                         15            Plaintiff does not allege that Costco knew any of the conditions allegedly
                                                                         16   imposed on the Shipment prior to receiving the goods, nor does it allege that Costco
                                                                         17   ever placed any of the products in the Shipment in inventory, or ever sold or offered
                                                                         18   for sale any of those products. It is undisputed that that the Shipment is no longer
                                                                         19   in Costco’s possession, custody or control.
                                                                         20            Plaintiff alleges various causes of action against the Rymax Defendants,
                                                                         21   contending that Plaintiff would not have sold them Allergan products had it known
                                                                         22   that the Shipment would be sent to Costco instead of distributors located in China.
                                                                         23   FAC ¶ 35. Plaintiff has also filed a motion for preliminary injunction to prevent
                                                                         24   Rymax and Brainstorm from selling or otherwise disposing of the Shipment
                                                                         25
                                                                         26   3
                                                                                If necessary, Costco will demonstrate at the appropriate time that the release of the
                                                                              goods was the result of a miscommunication by a warehouse agent, and not any
                                                                         27   intentional act on Costco’s part. Costco will also demonstrate that it repeatedly
                                                                              attempted to get Plaintiff and the Rymax Defendants to hold the Shipment at a
                                                                         28   neutral location, instead of under Costco’s control, but that they refused to do so.
                                                                              71825-00317/3210675.6                       3               COSTCO’S MOTION TO DISMISS
                                                              Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 9 of 19 Page ID #:480



                                                                          1   pending resolution of this lawsuit. Dkt. 16. As against Costco, Plaintiff has alleged
                                                                          2   two causes of action: (1) Violations of Business & Professions Code section 17200
                                                                          3   (Fourth Count) and (2) Tortious Interference with Advantageous Business
                                                                          4   Relationship (Fifth Count). As discussed below, each of these claims is premised
                                                                          5   upon Costco’s release of the Shipment on June 11 in breach of its alleged written
                                                                          6   agreement with Plaintiff to hold the products until June 14.
                                                                          7
                                                                          8   III.     ARGUMENT
                                                                          9            A.        Plaintiff Cannot State a Claim for Unfair Competition Against Costco.
                                                                         10                      1.       Plaintiff’s Unfair Competition Claim Arises from a Purely
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11                               Private Contractual Dispute that has No Effect on Consumers or
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12                               Competitors.
       & MACHTINGER LLP




                                                                         13            The purpose of California’s Unfair Competition statute (Business &
                                                                         14   Professions Code section 17200 et seq.) is to address anticompetitive business
                                                                         15   practices and to protect the public from fraud, deceit and unlawful conduct.
                                                                         16   Committee on Children’s Television, Inc. v. General Foods Corp., 35 Cal. 3d 197,
                                                                         17   209-210 (1983). The statute focuses on actions taken against “consumers and
                                                                         18   competitors.” Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 320 (2011).
                                                                         19   However, it is clear from the face of the FAC that the dispute between Plaintiff and
                                                                         20   Costco is based upon the alleged breach of a single agreement between two private
                                                                         21   business entities, and has nothing to do with any broader marketplace competitive
                                                                         22   impact on consumers or competitors.
                                                                         23            Specifically, in support of its unfair competition claim against Costco,
                                                                         24   Plaintiff alleges:
                                                                         25                   • On or about May 30, 2019, Costco “promised in writing to hold the
                                                                         26                           Shipment until at least June 7, 2019.” FAC ¶ 28.
                                                                         27                   • Costco subsequently agreed on June 6, 2019 to “continue to hold the
                                                                         28                           subject goods for an additional 7 days (until June 14, 2019) while
                                                                              71825-00317/3210675.6                              4               COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 10 of 19 Page ID #:481



                                                                          1                           EBC and Rymax negotiate a resolution as to the storage and
                                                                          2                           disposition of the goods.” FAC ¶ 31.
                                                                          3                   • “In violation of the written agreement of both the [Rymax]
                                                                          4                           Defendants and Costco, Costco released the Shipment to BMY
                                                                          5                           Group so that it could transport the Shipment to Brainstorm in New
                                                                          6                           Jersey.” FAC ¶ 33.
                                                                          7                   • “Costco, through its counsel, entered into two separate binding
                                                                          8                           contractual commitments not to release the Shipment until after June
                                                                          9                           14, 2019, in exchange for Plaintiff’s agreement not to sue Costco and
                                                                         10                           seek preliminary relief against it. This deception constituted an unfair
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11                           business act or practice.” FAC ¶ 57.
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12            Plaintiff does not, and cannot, allege any facts showing that Costco’s breach
       & MACHTINGER LLP




                                                                         13   of its purported agreement with Plaintiff, and/or Costco’s business practices more
                                                                         14   generally, have an anticompetitive impact in the marketplace.
                                                                         15            Courts consistently have rejected claims under section 17200 when they are
                                                                         16   “based on a breach of contract that does not implicate the public in general or
                                                                         17   individual consumers.” Dollar Tree Stores Inc. v. Toyama Partners LLC, 875 F.
                                                                         18   Supp. 2d 1058, 1083 (N.D. Cal. 2012). See also Linear Technology Corp. v.
                                                                         19   Applied Materials, Inc., 152 Cal. App. 4th 115, 135 (2007) (“where a UCL action is
                                                                         20   based on contracts not involving either the public in general or individual
                                                                         21   consumers who are parties to the contract, a corporate plaintiff may not rely on the
                                                                         22   UCL for the relief it seeks.”); Rosenbluth International, Inc. v. Superior Court, 101
                                                                         23   Cal. App. 4th 1073, 1077 (2002) (“a UCL action based on a contract is not
                                                                         24   appropriate where the public in general is not harmed by the defendant’s alleged
                                                                         25   unlawful practices.”); IV Sols., Inc. v. Connecticut Gen. Life Ins. Co., 2105 WL
                                                                         26   12843822, at *15-18 (C.D. Cal. Jan 29, 2015) (because the UCL “‘was enacted to
                                                                         27   protect . . . consumers and competitors by promoting fair competition,’ the statute
                                                                         28   simply was never meant to reach non-competitor, business-to-business disputes
                                                                              71825-00317/3210675.6                               5               COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 11 of 19 Page ID #:482



                                                                          1   flowing from negotiated agreements.”) (internal citations omitted).
                                                                          2            In re Webkinz Antitrust Litigation, 695 F. Supp. 2d 987 (N.D. Cal. 2010), is
                                                                          3   illustrative. In Webkinz, plaintiff retailers alleged that the defendant toy distributor
                                                                          4   had violated section 17200 by failing to distribute toys in a “reasonably timely
                                                                          5   manner.” The court characterized the “central issue presented under California
                                                                          6   law” as “whether the public at large, or consumers generally, are affected by the
                                                                          7   alleged unlawful business practice of defendants.” 695 F. Supp. 2d at 998.
                                                                          8   Granting defendant’s motion to dismiss, the court found that plaintiff’s claim was
                                                                          9   essentially one for breach of contract and was “insufficient to establish the requisite
                                                                         10   public or individual consumer interest as required under California law.” Id.
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11            Plaintiff’s claims likewise are based on the alleged breach of a single
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   commercial contract between two private parties – namely Costco’s alleged
       & MACHTINGER LLP




                                                                         13   promise not to release the Products and/or its failure to hold the Products until June
                                                                         14   14, 2019. Accordingly, Plaintiff may not assert a claim against Costco under the
                                                                         15   UCL.
                                                                         16
                                                                         17                      2.   Plaintiff’s Unfair Competition Claim Also Fails Because
                                                                         18                           Plaintiff has Not Alleged Facts Sufficient to Support Unfair,
                                                                         19                           Unlawful or Fraudulent Conduct.
                                                                         20            The UCL claims also fail as a matter of law because a breach of contract can
                                                                         21   violate section 17200 “only when the act is unfair, unlawful or fraudulent for some
                                                                         22   additional reason” that is encompassed by the statute. Boland, Inc. v. Rolf C.
                                                                         23   Hagen (USA) Corp., 685 F. Supp. 2d 1094, 1110 (E.D. Cal. 2010) (dismissing
                                                                         24   section 17200 claim where “plaintiff has not provided evidence of, or even alleged,
                                                                         25   the requisite additional wrongfulness.”). Plaintiff does not allege such conduct.
                                                                         26            The terms “unlawful,” “unfair,” and “fraudulent” have been given specific
                                                                         27   meanings by well-established case law, and under this law, Plaintiff’s allegations
                                                                         28   do not state a claim.
                                                                              71825-00317/3210675.6                         6               COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 12 of 19 Page ID #:483



                                                                          1                           a.   Plaintiff Fails to Allege Any “Unlawful” Conduct.
                                                                          2            The “unlawful” prong of the UCL proscribes “anything that can be properly
                                                                          3   called a business practice and that at the same time is forbidden by law.” Smith v.
                                                                          4   State Farm Mut. Auto. Ins. Co., 93 Cal. App. 4th 700, 717-18 (2001). Practices that
                                                                          5   are forbidden by law do not include common law violations such as breach of
                                                                          6   contract. Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1043-44
                                                                          7   (9th Cir. 2010) (breach of contract “insufficient” to state a claim under section
                                                                          8   17200). See also National Rural Telecommunications Co-op. v. DIRECTV, Inc.,
                                                                          9   319 F. Supp. 2d 1058, 1074 (C.D. Cal. 2003) (rejecting argument that alleging
                                                                         10   underlying breach of contract was sufficient to state claim under section 17200).
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   Plaintiff’s claim arises from Costco’s alleged breach of a contract to hold the
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   Shipment and not from any independent practice forbidden by law.
       & MACHTINGER LLP




                                                                         13            The FAC also improperly attempts to bootstrap Costco’s alleged breach of an
                                                                         14   agreement not to release the Shipment into a broader allegation that Costco’s
                                                                         15   purchase of goods from “unauthorized distributors or manufacturers” constitutes an
                                                                         16   unfair business practice. Buried within Plaintiffs’ FAC is the assertion that “Costco
                                                                         17   should be enjoined from engaging in future acquisitions of goods for diversion into
                                                                         18   the grey market.” FAC ¶ 56. Not only does this remedy bear no relationship to
                                                                         19   Costco’s alleged breach of its agreement to hold the Shipment, it is unavailable as a
                                                                         20   matter of law. Costco has the right to purchase products in the open market even if
                                                                         21   the manufacturer does not affirmatively “authorize” the purchases and even if the
                                                                         22   manufacturer or its distributors would prefer that Costco not sell the goods. Indeed,
                                                                         23   in its Ex Parte Application for Jurisdictional Discovery, Plaintiff admitted that such
                                                                         24   a practice is “perfectly legal,” stating that “Costco has created an elaborate product
                                                                         25   sourcing structure whereby it purchases products in the United States and abroad to
                                                                         26   resell in its warehouse stores at prices lower than authorized retailers. . . This is
                                                                         27   perfectly legal, so long as Costco did not act wrongfully or maliciously, and the
                                                                         28   goods were not stolen or obtained by fraud.” Dkt. 41, p. 6:10-16 (emphasis added).
                                                                              71825-00317/3210675.6                       7                COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 13 of 19 Page ID #:484



                                                                          1   Here, there is no allegation of such conduct.
                                                                          2            Courts have uniformly held that the resale of products purchased through
                                                                          3   secondary market channels is legal, and that such practices actually encourage
                                                                          4   marketplace competition, and have rejected attempts to limit the sale of goods to
                                                                          5   authorized distribution channels. The California Court of Appeal held, in a case
                                                                          6   involving Costco, that “As a general rule, our society favors competition. Once the
                                                                          7   manufacturer has sold its goods to a distributor, the manufacturer can have no
                                                                          8   control over the retailers to whom the distributor resells the goods.” Citizens of
                                                                          9   Humanity v. Costco Wholesale Corporation, 171 Cal. App. 4th 1 (2009). See also
                                                                         10   Sebastian Int’l v. Longs Drug Stores Corp., 53 F.3d 1073, 1076 (9th Cir. 1995);
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   Polymer Tech. Corp. v. Mimran, 975 F.2d 58, 61 (2d Cir. 1992).
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12
       & MACHTINGER LLP




                                                                         13                           b.   Plaintiff Fails to Allege Any “Unfair” Conduct.
                                                                         14            “Unfair” conduct has been given a narrowly prescribed definition in the
                                                                         15   context of the UCL. In Cel-Tech v. Communications, Inc. v. Los Angeles Cellular
                                                                         16   Telephone Co., 20 Cal. 4th 163, 187 (1999), the California Supreme Court held that
                                                                         17   “a business practice is ‘unfair’ only if it ‘threatens an incipient violation of an
                                                                         18   antitrust law, or violates the policy or spirit of one of those laws because its effects
                                                                         19   are comparable to or the same as a violation of the law, or otherwise significantly
                                                                         20   threatens or harms competition.” Plaintiff’s FAC does not and cannot allege any
                                                                         21   such violation.
                                                                         22            There is no assertion that Costco and Plaintiff have any ongoing relationship
                                                                         23   nor that Costco’s one-time act of returning the Shipment to the Rymax Defendants
                                                                         24   is a “business practice” that is “likely to continue.” Likewise, there are no
                                                                         25   allegations that would support the wholly conclusory statement that Costco’s acts
                                                                         26   did or would “deceive the public.” See Bardin v. Daimlerchrysler Corp., 136 Cal.
                                                                         27   App. 4th 1255, 1274-75 (2006) (sustaining demurrer without leave to amend where
                                                                         28   plaintiff claimed public was likely to be deceived, “without pleading any facts
                                                                              71825-00317/3210675.6                       8                COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 14 of 19 Page ID #:485



                                                                          1   showing the basis for that conclusion.”).
                                                                          2
                                                                          3                           c.   Plaintiff Fails to Allege Any “Fraudulent” Conduct.
                                                                          4            Plaintiff alleges that Costco committed a “fraudulent business act or practice”
                                                                          5   in violation of the UCL by “promis[ing] and represent[ing] that it would hold the
                                                                          6   Shipment until June 14, but then “secretly releas[ing]” the Shipment back to the
                                                                          7   defendants. FAC ¶ 52.
                                                                          8            The term “fraudulent” as used in section 17200 “does not refer to the
                                                                          9   common law tort of fraud” but rather “requires a showing members of the public
                                                                         10   are likely to be deceived.” Puentes v. Wells Fargo Home Mortgage, Inc., 160 Cal.
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   App. 4th 638, 645 (2008) (internal citations omitted). And “[i]n order to be
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   deceived, members of the public must have had an expectation or an assumption
       & MACHTINGER LLP




                                                                         13   about the” issue on which deception is claimed. Bardin v. Daimlerchrysler Corp.,
                                                                         14   136 Cal. App. 4th 1255, 1274-75 (2006). Conduct “is judged by the effect it would
                                                                         15   have on a reasonable consumer.” Puentes, 160 Cal. App. 4th at 645.
                                                                         16            Plaintiff does not and cannot allege any facts to support an allegation that any
                                                                         17   reasonable consumer would likely be deceived by Costco’s alleged conduct.
                                                                         18   Plaintiff is not a consumer and the return of the goods to the Rymax Defendants did
                                                                         19   not impact members of the public. See Watson Labs. Inc. v. Rhone-Poulenc Rorer,
                                                                         20   Inc., 178 F. Supp. 2d 1099, 1121 (it is “necessary under the ‘fraudulent’ prong [of
                                                                         21   the UCL] to show deception to some members of the public, or harm to the public
                                                                         22   interest, and not merely to the direct competitor or other non-consumer party to a
                                                                         23   contract.”) (emphasis added). Here, Plaintiff has “not made a showing that the
                                                                         24   public was impacted at all” by Costco’s alleged contract with Plaintiff. National
                                                                         25   Rural Telecomm. Co-Op v. DirecTV, 319 F. Supp. 2d 1059, 1078 (C.D. Cal. 2003).
                                                                         26   Plaintiff’s claim therefore fails as a matter of law.
                                                                         27
                                                                         28
                                                                              71825-00317/3210675.6                        9               COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 15 of 19 Page ID #:486



                                                                          1                            d.     Plaintiff’s Proposed Relief is Unavailable as a Matter of
                                                                          2                                   Law.
                                                                          3            The only remedies available for a violation of California’s unfair competition
                                                                          4   law are restitution and injunctive relief. Madrid v. Perot Systems Corp., 130 Cal.
                                                                          5   App. 4th 440, 452 (2005); see Cal. Bus. & Prof. Code § 17203. Neither is available
                                                                          6   here. The Complaint does not (and cannot) explain what could be “restored” to
                                                                          7   Plaintiff by Costco, given that Costco is not alleged to possess any money or
                                                                          8   property belonging to Plaintiff.
                                                                          9            There is therefore no basis for injunctive relief, let alone the blanket
                                                                         10   injunctive relief Plaintiff seeks: to enjoin Costco from legally purchasing goods in
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   the secondary market and legally reselling those goods.
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12            Plaintiff’s proposed relief, while unavailable as a matter of law, underscores
       & MACHTINGER LLP




                                                                         13   the importance of preventing Plaintiff from converting a garden-variety breach of
                                                                         14   contract claim into a claim for violation of California’s unfair competition law.
                                                                         15
                                                                         16            B.        Plaintiff Fails to State a Claim for Tortious Interference Against
                                                                         17                      Costco.
                                                                         18                      1.    Plaintiff’s Tortious Interference Claim is a Thinly-Disguised
                                                                         19                            Claim for Breach of Contract.
                                                                         20            In its Fifth Claim for Relief, Plaintiff alleges that Costco tortiously interfered
                                                                         21   with Plaintiff’s business relationship with Allergan, the manufacturer of the
                                                                         22   SkinMedica products that were the subject of the Shipment. 4 The interference
                                                                         23   claim as to Costco is based solely on Costco’s alleged breach of its purported
                                                                         24   agreement to hold the Shipment through July 14, 2019. FAC ¶ 64. Plaintiff claims
                                                                         25   that Costco shipped the goods back to Rymax’s affiliate Brainstorm after being
                                                                         26
                                                                              4
                                                                               While labeled as “Tortious Interference with Advantageous Business
                                                                         27   Relationship,” Plaintiff does not allege that Costco interfered with a particular
                                                                              existing contract with Allergen, as opposed to a “business relationship” that, at
                                                                         28   most, carried an expectation of prospective economic advantage. FAC ¶ 62.
                                                                              71825-00317/3210675.6                           10              COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 16 of 19 Page ID #:487



                                                                          1   informed that such a transfer “would injure the business relationship between
                                                                          2   Allergan and Plaintiff” and that Costco did so “in breach of its written promise” to
                                                                          3   hold the Shipment. FAC ¶ 62.
                                                                          4            Under both California and Florida law, 5 a tort claim based on conduct
                                                                          5   amounting to breach of contract cannot be stated without a showing of wrongdoing
                                                                          6   independent of the breach itself. See JRS Prod., Inc. v. Matsushita Elec. Corp. of
                                                                          7   Am., 115 Cal. App. 4th 168, 183 (2004) (a claim that sounds in contract “cannot be
                                                                          8   transmuted into tort liability by claiming that the breach interfered with the
                                                                          9   promisee’s business.”); International Star Registry of Illinois v. Omnipoint
                                                                         10   Marketing LLC, 510 F. Supp. 2d 1015, 1026 (S.D. Fla. 2007) (dismissing claim for
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   tortious interference where plaintiff failed to establish that its claim for tortious
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   interference was an independent tort separate from breach of contract).
       & MACHTINGER LLP




                                                                         13            Here, Plaintiff has improperly attempted to convert its claim against Costco
                                                                         14   into a tort without alleging any facts that Costco engaged in conduct independent of
                                                                         15   its purported breach. To the extent that the alleged breach actually interfered with
                                                                         16   Plaintiff’s business relationship with Allergan (which has not been alleged), this
                                                                         17   would simply be an effect of the breach, not an independently wrongful act that
                                                                         18   may sustain an interference claim.
                                                                         19            Khoury v. Maly’s of California, Inc., 14 Cal. App. 4th 612 (1993), is on
                                                                         20   point. In that case, the California Court of Appeal affirmed the lower court’s
                                                                         21   sustaining of a demurrer, without leave to amend, to a claim based on defendant’s
                                                                         22   alleged breach of a distributorship contract with plaintiff. Id. at 617-18. Defendant
                                                                         23   supplied beauty products to plaintiff, which in turn made these products available to
                                                                         24
                                                                              5
                                                                                Despite suing Costco in California and asserting a claim against Costco for
                                                                         25   violation of California Business and Professions Code section 17200 in connection
                                                                              with an alleged contract purportedly entered into in California and concerning the
                                                                         26   storage of goods in California, Plaintiff’s counsel claimed during the parties’ L.R.
                                                                              7-3 conference that Plaintiff’s cause of action for tortious interference arises under
                                                                         27   Florida law. While Costco disagrees with Plaintiff’s assertion that Florida law
                                                                              applies simply because Plaintiff is domiciled in Florida, the claim fails under both
                                                                         28   California and Florida law.
                                                                              71825-00317/3210675.6                       11               COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 17 of 19 Page ID #:488



                                                                          1   its downstream customers. Plaintiff contended that defendant refused to sell him
                                                                          2   products in breach of his distribution contract, and with the intention to ruin and
                                                                          3   interfere with plaintiff’s beauty and supply business. Id. at 617. Rejecting the
                                                                          4   claim, the court held that “[t]he sole alleged conduct of respondent was the breach
                                                                          5   of contract to supply the JPM products to appellant. The effect on appellant’s
                                                                          6   customers (with whom respondent had no relations) and the damage to appellant’s
                                                                          7   business were simply consequences of breach of contract.” Id. at 618. See also
                                                                          8   Macedonia Distrib., Inc. v. S-L Distribution Co., LLC, 2018 WL 6190592, at *9-10
                                                                          9   (C.D. Cal. August 7, 2018) (granting motion to dismiss claim for interference with
                                                                         10   prospective economic advantage where the only alleged wrongful conduct was the
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   breach of the parties’ contract).
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12
       & MACHTINGER LLP




                                                                         13                      2.   Plaintiff Fails to Allege any Disruption in its Relationship with
                                                                         14                           Allergan and/or any Economic Harm Caused by Costco.
                                                                         15            Even if conduct amounting to nothing more than a contractual breach could
                                                                         16   serve as the basis for Plaintiff’s claims against Costco (it cannot), Plaintiff’s claims
                                                                         17   nevertheless fail because Plaintiff has not alleged, and cannot allege, any disruption
                                                                         18   to its relationship with Allergan and/or any damage to that relationship or to
                                                                         19   Plaintiff, let alone that Costco was the proximate cause of such disruption. Korea
                                                                         20   Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134, 1153 (2003); Volvo Aero
                                                                         21   Leasing, LLC v. VAS Aero Services LLC, 268 So.3d 785, 789 (Fla. Dist. Ct. App.
                                                                         22   2019).
                                                                         23            To state a claim for tortious interference with prospective economic
                                                                         24   advantage under California law, a plaintiff “must adequately allege actual
                                                                         25   disruption of an economic relationship between the plaintiff and a third party.”
                                                                         26   AdTrader, Inc. v. Google LLC, 2018 WL 3428525, at *5-6 (N.D. Cal. July 13,
                                                                         27   2018). Courts within the Ninth Circuit have not hesitated to dismiss claims for
                                                                         28   tortious interference based on the type of conclusory allegations present here. See,
                                                                              71825-00317/3210675.6                         12               COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 18 of 19 Page ID #:489



                                                                          1   e.g., Sybersound Records, Inc. v. UAV Corp., 517 F.3d 1137, 1151 (9th Cir. 2008)
                                                                          2   (dismissal of tortious interference claim affirmed where plaintiff did not allege that
                                                                          3   it lost a contract with one of its customer or suffered any particular harm as a result
                                                                          4   of plaintiff’s alleged conduct); Amaretto Ranch Breedables, LLC v. Ozimals, Inc.,
                                                                          5   790 F. Supp. 2d 1024, 1032 (N.D. Cal. 2011) (dismissing claim for tortious
                                                                          6   interference where plaintiff did not “allege any particular lost contracts or failed
                                                                          7   negotiations or even a failure to meet reasonable sales projections that can be
                                                                          8   plausibly tied to [defendant’s] actions.”).
                                                                          9            Likewise, under Florida law, although a plaintiff is not required to plead an
                                                                         10   enforceable contract, “the alleged business relationship must afford the plaintiff
GREENBERG GLUSKER FIELDS CLAMAN




                                                                         11   existing or prospective legal or contractual rights.” Ethan Allen, Inc. v.
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12   Georgetown Manor, Inc., 647 So.2d 812, 814 (Fla. 1994) (internal citations
       & MACHTINGER LLP




                                                                         13   omitted). Moreover, a “mere offer to sell…does not, by itself, give rise to sufficient
                                                                         14   legal rights to support a claim of intentional interference with a business
                                                                         15   relationship.” Id. (internal citations omitted). Instead, a plaintiff must show that the
                                                                         16   defendant’s interference caused the other party to “breach or sever [its] business
                                                                         17   relationship with plaintiff.” St. Johns River Water Management Dist. v. Fernberg
                                                                         18   Geological Services, Inc., 784 So.2d 500, 505 (Fla. Dist. Ct. App. 2001).
                                                                         19            Here, there are no allegations that Plaintiff’s relationship with Allergan has
                                                                         20   been disrupted or that Plaintiff has suffered economic harm because of Costco’s
                                                                         21   conduct. Plaintiff has not alleged that Allergan ceased doing business with Plaintiff
                                                                         22   as a result of anything Costco did or that Plaintiff’s business relationship with
                                                                         23   Allergan has suffered in any specific way. It is undisputed that Costco did not sell
                                                                         24   any of the goods contained in the Shipment. Indeed, Plaintiff knows that the goods
                                                                         25   are currently being held by Rymax, and filed an application for temporary
                                                                         26   restraining order and motion for preliminary injunction to prevent their further
                                                                         27   transfer. Dkt. 16. If Plaintiff has any legal right to recover the Shipment, this issue
                                                                         28   will be adjudicated by the Court in this very action.
                                                                              71825-00317/3210675.6                         13             COSTCO’S MOTION TO DISMISS
                                                       Case 2:19-cv-04677-MWF-JPR Document 56 Filed 08/16/19 Page 19 of 19 Page ID #:490



                                                                          1   IV.      CONCLUSION
                                                                          2            Because Plaintiff has not asserted, and cannot, assert a cognizable claim for
                                                                          3   unfair competition or tortious interference, the Court should dismiss the FAC as to
                                                                          4   Costco without leave to amend.
                                                                          5
                                                                              DATED: August 16, 2019                   GREENBERG GLUSKER FIELDS
                                                                          6                                            CLAMAN & MACHTINGER LLP
                                                                          7
                                                                          8                                            By:/s/ Aaron J. Moss
                                                                                                                          AARON J. MOSS (SBN 190625)
                                                                          9                                               ELIZABETH SBARDELLATI (SBN
                                                                                                                          292695)
                                                                         10                                               Attorneys for Defendant Costco
GREENBERG GLUSKER FIELDS CLAMAN




                                                                                                                          Wholesale Corporation
                                                                         11
                                  Los Angeles, California 90067-4590
                                  1900 Avenue of the Stars, 21st Floor




                                                                         12
       & MACHTINGER LLP




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                              71825-00317/3210675.6                       14              COSTCO’S MOTION TO DISMISS
